Bell, Chief Judge.
The jury returned a verdict in favor of plaintiff in a tort action against two alleged partners. The only issue on appeal is the sufficiency of the evidence to support the jury’s verdict that there was in fact a partnership. The appellant, one of the defendants, contends that the evidence will not sanction a finding that he was engaged in a partnership with his co-defendant at the time of the incident which gave rise to this litigation. Irrespective of whether the evidence supports a finding that appellant was an actual partner in the business, the evidence amply justified a finding that he was an ostensible partner under Code § 75-104. There was no *361error in the judgment overruling the motion for judgment n.o.v. and the motion for new trial.
Submitted September 9, 1971
Decided January 4, 1972
Rehearing denied January 25, 1972.
Whitehurst & Cohen, A. J. Whitehurst, for appellant.
Altman, Herndon & Fowler, Larkin M. Fowler, Jr., for appellees.

Judgment affirmed.


Pannell and Deen, JJ., concur.